Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/22/2021 has been entered.

Applicant’s Response
	In the response date 04/22/2021, the Applicant amended claims 118, 130, 133 and 138, cancelled claims 106-117 and 139-140, added new claim 141, and argued against the rejections in the Final rejection dated 10/22/2020.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed 

Claims 118-138 and 141 are rejected under 35 U.S.C. 103 as being unpatentable over Pursley (U.S Pub 2015/0105302).
Regarding Claim 118, Pursley discloses a mixture comprising:
a)    water (Page 1, [0009]),
b)    chlorine dioxide at a concentration of 2500ppm to 3500 ppm (Abstract; Page 1, [0009]; Page 4, [0030], lines 18-28),
c)    2wt% to about 60wt% xylene (Abstract; Page 5, [0040], lines 1-16; Page 6, paragraph [0050]).  Although silent to wherein “the mixture comprises 2% to 7% xylene,” as instantly claimed, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide for a concentration of xylene as claimed insofar as because it has been held “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955);
d)    citric acid (Abstract; Page 5, [0040], lines 1-9; Page 9, paragraphs [0070]-[0071]; paragraph [0076], lines 1-5; [0081], lines 1-6).  Pursley discloses wherein a third composition may be mixed and/or combined prior to and/or during the fluid comprising the emulsion/micro-emulsion and chlorine dioxide composition.  The third composition is present in an amount between about 0wt% to about 70wt% and comprises several components (paragraphs [0070], [0076] and [0081]), one of which is a chelating agent such as citric acid.  Although silent to wherein the mixture comprises 1% to 8% citric acid as instantly claimed, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide for a In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); and
e)    0.5wt% to about 30wt% ethylene glycol monobutyl ether (EGMBE) (Abstract; Page 5, paragraph [0040], lines 1-28; Page 7, [0057], lines 1-10).  Although silent to wherein the mixture comprises 0.5% to 4% ethylene glycol monobutyl ether as instantly claimed, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide for a concentration of ethylene glycol monobutyl ether as claimed insofar as because it has been held “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Regarding Claim 119, Pursley discloses the mixture of claim 118, further comprising a salt (Abstract; Page 8, [0068], lines 1-7 and lines 18-32; Page 9, [0069], lines 1-7).

Regarding Claim 120, Pursley discloses the mixture of claim 119, comprising the salt at a concentration of about 1wt% to about 40wt% (Abstract; Page 8, [0068], lines 1-7 and lines 18-32; Page 9, [0069], lines 1-7).  Although silent to wherein the mixture comprises a salt at a concentration of 0.1% to 10% as instantly claimed, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide for a concentration of the salt as claimed insofar as because it has been held “[W]here the general conditions of a claim are In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Regarding Claim 121, Pursley discloses the mixture of claim 118, wherein the mixture is homogeneous (Abstract; Page 1, [0009]; Page 5, [0040], lines 1-6).

Regarding Claim 122, Pursley discloses the mixture of claim 119, wherein the mixture is homogeneous (Abstract; Page 1, [0009]; Page 5, [0040], lines 1-6).

Regarding Claim 123, Pursley discloses the mixture of claim 120, wherein the mixture is homogeneous (Abstract; Page 1, [0009]; Page 5, [0040], lines 1-6).

Regarding Claim 124, Pursley discloses the mixture of claim 118, wherein the mixture comprises at least 95% liquid components (Abstract; Page 1, [0009]; Page 4, [0030], lines 18-28; Page 5, paragraphs [0040]-[0041]).

Regarding Claim 125, Pursley discloses the mixture of claim 121, wherein the mixture comprises at least 95% liquid components (Abstract; Page 1, [0009]; Page 4, [0030], lines 18-28; Page 5, paragraphs [0040]-[0041]).

Regarding Claim 126, Pursley discloses a method of treating a hydrocarbon bearing formation, the method comprising contacting the hydrocarbon bearing formation with a mixture according to claim 118 (Abstract; Page 1, [0009]; Page 2, [0014], lines 4-11; Page 3, [0022]).

Regarding Claim 127, Pursley discloses a method of treating a hydrocarbon bearing formation, the method comprising contacting the hydrocarbon bearing formation with a mixture according to claim 119 (Abstract; Page 1, [0009]; Page 2, [0014], lines 4-11; Page 3, [0022]).

Regarding Claim 128, Pursley discloses a method of treating a hydrocarbon bearing formation, the method comprising contacting the hydrocarbon bearing formation with a mixture according to claim 122 (Abstract; Page 1, [0009]; Page 2, [0014], lines 4-11; Page 3, [0022]).

Regarding Claim 129, Pursley discloses a method of treating a hydrocarbon bearing formation, the method comprising contacting the hydrocarbon bearing formation with a mixture according to claim 124 (Abstract; Page 1, [0009]; Page 2, [0014], lines 4-11; Page 3, [0022]).

Regarding Claim 130, Pursley discloses a method comprising combining water, chlorine dioxide, xylene, an acid and EGMBE to form a mixture containing:
2500-3500 ppm chlorine dioxide (Abstract; Page 1, [0009]; Page 4, [0030], lines 18-28),
2wt% to about 60wt% xylene (Abstract; Page 5, [0040], lines 1-16; Page 6, paragraph [0050]).  Although silent to wherein “the mixture comprises 2% to 7% xylene,” as instantly claimed, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide for a concentration of xylene as claimed insofar as because it has been held “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955),
In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), and
0.5wt% to about 30wt% ethylene glycol monobutyl ether (EGMBE) (Abstract; Page 5, paragraph [0040], lines 1-28; Page 7, [0057], lines 1-10).  Although silent to wherein the mixture comprises 0.5% to 4% ethylene glycol monobutyl ether as instantly claimed, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide for a concentration of ethylene glycol monobutyl ether as claimed insofar as because it has been held “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), the combining comprising (i) venturi mixing a first component and a second component and, concurrently or subsequently, (ii) venturi mixing a third component with the first and/or second component, wherein the first component, the second component and the third component are different and selected from water, chlorine 

Regarding Claim 131, Pursley discloses the method of claim 130, further comprising contacting a hydrocarbon bearing formation with the mixture (Abstract; Page 1, [0009]; Page 2, [0014], lines 4-11; Page 3, [0022]).

Regarding Claim 132, Pursley discloses the method of claim 130, the combining comprising pumping water through a venturi to drive the venturi and eductor chlorine dioxide and xylene into the venturi so that the chlorine dioxide and the xylene mix with the water (Abstract; Page 1, [0009]; Page 2, [0014], lines 4-12; Page 3, paragraphs [0027]-[0028]; Page 11, paragraph [0100]).

Regarding Claim 133, Pursley discloses a method comprising:
(i)    educting chlorine dioxide, xylene, citric acid, and EGMBE into a venturi driven by water so that the chlorine dioxide, xylene, and an acid mix with the water to form a mixture (Abstract; Page 1, [0009]; Page 2, [0014], lines 4-12; Page 3, paragraphs [0027]-[0028]; Page 11, paragraph [0100]) containing:
(a) 2500-3500 ppm chlorine dioxide (Abstract; Page 1, [0009]; Page 4, [0030], lines 18-28),
(b) 2wt% to about 60wt% xylene (Abstract; Page 5, [0040], lines 1-16; Page 6, paragraph [0050]).  Although silent to wherein “the mixture comprises 2% to 7% xylene,” as instantly claimed, it would have been obvious to one having ordinary skill in In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955),
(c) citric acid (Abstract; Page 5, [0040], lines 1-9; Page 9, paragraphs [0070]-[0071]; paragraph [0076], lines 1-5; [0081], lines 1-6).  Pursley discloses wherein a third composition may be mixed and/or combined prior to and/or during the fluid comprising the emulsion/micro-emulsion and chlorine dioxide composition.  The third composition is present in an amount between about 0wt% to about 70wt% and comprises several components (paragraphs [0070], [0076] and [0081]), one of which is a chelating agent such as citric acid.  Although silent to wherein the mixture comprises 1% to 8% citric acid as instantly claimed, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide for a concentration of citric acid as claimed insofar as because it has been held “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955);
(d) 0.5wt% to about 30wt% ethylene glycol monobutyl ether (EGMBE) (Abstract; Page 5, paragraph [0040], lines 1-28; Page 7, [0057], lines 1-10).  Although silent to wherein the mixture comprises 0.5% to 4% ethylene glycol monobutyl ether as instantly claimed, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide for a concentration of ethylene glycol monobutyl ether as In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); and
(ii)    contacting a hydrocarbon bearing formation with the mixture (Abstract; Page 1, [0009]; Page 2, [0014], lines 4-11; Page 3, [0022]).

Regarding Claim 134, Pursley discloses the method of claim 133, wherein the water contains a salt at a concentration of about 1wt% to about 40wt% (Abstract; Page 8, [0068], lines 1-7 and lines 18-32; Page 9, [0069], lines 1-7).  Although silent to wherein the mixture comprises a salt at a concentration of 0.1% to 25% as instantly claimed, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide for a concentration of the salt as claimed insofar as because it has been held “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Regarding Claim 135, Pursley discloses the method of claim 133, wherein the salt comprises potassium chloride (Abstract; Page 8, [0068], lines 1-7 and lines 18-32; Page 9, [0069], lines 1-7).



Regarding Claim 137, Pursley discloses the method of claim 134, wherein the mixture comprises at least 95% liquid components (Abstract; Page 1, [0009]; Page 4, [0030], lines 18-28; Page 5, paragraphs [0040]-[0041]).

Regarding Claim 138, Pursley discloses a method of treating a well, the method comprising pumping a mixture into the wellbore of the well (Abstract; paragraph [0100]), the mixture comprising:
a)    water (Page 1, [0009]),
b)    chlorine dioxide at a concentration of 2500ppm to 3500 ppm (Abstract; Page 1, [0009]; Page 4, [0030], lines 18-28),
c)    2wt% to about 60wt% xylene (Abstract; Page 5, [0040], lines 1-16; Page 6, paragraph [0050]).  Although silent to wherein “the mixture comprises 2% to 7% xylene,” as instantly claimed, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide for a concentration of xylene as claimed insofar as because it has been held “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955);
d)    citric acid (Abstract; Page 5, [0040], lines 1-9; Page 9, paragraphs [0070]-[0071]; paragraph [0076], lines 1-5; [0081], lines 1-6).  Pursley discloses wherein a third composition In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); and
e)    0.5wt% to about 30wt% ethylene glycol monobutyl ether (EGMBE) (Abstract; Page 5, paragraph [0040], lines 1-28; Page 7, [0057], lines 1-10).  Although silent to wherein the mixture comprises 0.5% to 4% ethylene glycol monobutyl ether as instantly claimed, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide for a concentration of ethylene glycol monobutyl ether as claimed insofar as because it has been held “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Regarding Claim 141, Pursley discloses the mixture of claim 118, comprising:
a)    water (Page 1, [0009]),
b)    chlorine dioxide at a concentration of 2500ppm to 3500 ppm (Abstract; Page 1, [0009]; Page 4, [0030], lines 18-28),
In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955);
d)    citric acid (Abstract; Page 5, [0040], lines 1-9; Page 9, paragraphs [0070]-[0071]; paragraph [0076], lines 1-5; [0081], lines 1-6).  Pursley discloses wherein a third composition may be mixed and/or combined prior to and/or during the fluid comprising the emulsion/micro-emulsion and chlorine dioxide composition.  The third composition is present in an amount between about 0wt% to about 70wt% and comprises several components (paragraphs [0070], [0076] and [0081]), one of which is a chelating agent such as citric acid.  Although silent to wherein the mixture comprises 2% to 5% citric acid as instantly claimed, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide for a concentration of citric acid as claimed insofar as because it has been held “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); and
e)    0.5wt% to about 30wt% ethylene glycol monobutyl ether (EGMBE) (Abstract; Page 5, paragraph [0040], lines 1-28; Page 7, [0057], lines 1-10).  Although silent to wherein the mixture comprises 0.5% to 3% ethylene glycol monobutyl ether as instantly claimed, it would have been obvious to one having ordinary skill in the art at the time the invention was made to In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).


Response to Arguments
Applicant’s arguments filed 04/22/2021 have been fully considered but are not persuasive.
The applicant argues wherein reference Pursley fails to disclose and/or teach chlorine dioxide with the micro-emulsion.  The applicant states Pursley fails to disclose a mixture having the particular combination of components and concentrations required according to the Applicant’s Independent claims 118, 130, 133 and 138.
The examiner respectfully disagrees.
Reference Pursley discloses methods, systems and compositions comprising an emulsion/micro-emulsion and chlorine dioxide that are introduced into a subterranean formation in order to reduce the viscosity of a fluid and enhance the recovery of oil and/or gas from the wells downhole (Abstract; Page 1, paragraphs [0008] and [0009]).
Pursley discloses wherein the treatment fluid comprises a composition including water (Page 1, [0009]), chlorine dioxide (Abstract; Page 1, [0009]; Page 4, [0030], lines 18-28), xylene (Abstract; Page 5, [0040], lines 1-16; Page 6, paragraph [0050]), citric acid (Abstract; Page 5, [0040], lines 1-9; Page 9, paragraphs [0070]-[0071]; paragraph [0076], lines 1-5; [0081], lines 1-6) and ethylene glycol monobutyl ether (EGMBE) (Abstract; Page 5, paragraph [0040], lines 1-28; Page 7, [0057], lines 1-10).  
are added to the fluid before, during and/or after introduction of the fluid to a well (e.g., wellbore)” ([0027], lines 10-20).  In some examples, the system comprising a first composition comprising chlorine dioxide and a second composition comprising an emulsion or microemulsion can be added to a fluid for introduction downhole (Page 3, paragraph [0030]).
Pursley also discloses wherein a third composition may be mixed and/or combined prior to and/or during the fluid comprising the emulsion/micro-emulsion and chlorine dioxide composition.  The third composition is present in an amount between about 0wt% to about 70wt% and comprises several components (paragraphs [0070], [0076] and [0081]), one of which is a chelating agent such as citric acid.  For each of the components recited in the compositions above for Independent claims 118, 130, 133 and 138, the examiner has optimized the concentrations using the In Re Aller case law (please see rejections above for optimization of each of the components recited).
For example, although reference Pursley is silent to wherein the mixture comprises a specific concentration of either citric acid or xylene or EGMBE, as instantly claimed, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide for a concentration of specific component above as claimed insofar as because it has been held “[W]here the general conditions of a claim are disclosed in the prior art, it is not In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Lastly, with regard to the applicant’s arguments pertaining to unexpected results, whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.”  See MPEP 716.02(d).
As a result, in light of all the arguments presented above, the rejection stands as previously set forth.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Mason (U.S Patent 4,892,148) – discloses the use of a mixture of a salt of lactic acid and chlorus acid in flooding waters for oil recovery operations.  It allows the formation of chlorous acid in an aqueous solution using bulk quantity reactants which allows for the production of a source of chlorine dioxide off site rather than on-site (Abstract; Col 2, lines 9-20).
	Reed et al (U.S. Pub 2015/0284495) – discloses water-soluble polymers comprising cross-linked monomer units and methods for recovering hydrocarbon fluids from a subterranean formation using the water-soluble polymers (Abstract). Specific concentrations of the various water-soluble polymers are provided (Page 2, paragraphs [0034]-[0035]).
	Martin (U.S Pub 2010/0178356) – discloses methods for enhanced oxidation of aqueous solutions.  The methods provide for the in-situ generation of chlorine dioxide from dilute solutions of chlorite anions at neutral pH (Abstract).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASHISH K VARMA/Examiner, Art Unit 3674                                 
                                                                                                                                                                       
/ZAKIYA W BATES/Primary Examiner, Art Unit 3674